PER CURIAM.
REVERSED. Unlike the trial court, we are unable to identify any allegations of the complaint that allege the commission of a tort against the plaintiff in the state of *170Florida sufficient to permit jurisdiction to be obtained over appellants, all nonresidents. Cf. Carida v. Holy Cross Hospital, Inc., 424 So.2d 849 (Fla. 4th DCA 1982). The appellee states in his brief on appeal that the appellants did various things in Florida, such as “initiated interstate communications via Consumer Affairs Agency in Palm Beach County,” but those allegations do not appear in the complaint.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.